Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in the interview with Mr. Matthew J. Sutch on 18 November 2021 to amend the claims as following:

In the claims:
1.	(Currently Amended) A vehicle seat configured to be mounted on a vehicle provided with a vehicle control device that can be selectively switched from autonomous driving to manual driving, comprising:
	a seat body configured to support a driver;
	a seat control unit configured to communicate with the vehicle control device;
	an alertness level sensor provided on the seat body for detecting an alertness level of the driver, and
	a rousing unit provided on the seat body for providing a stimulus for urging the driver to be roused;

	wherein the seat control unit is configured to detect the alertness level of the driver according to a signal from the alertness level sensor upon receiving a start signal that is produced by the vehicle control device when a transition from the autonomous driving to the manual driving is to be initiated, to activate the rousing unit when the alertness level is lower than a first alertness level threshold value, and to permit the vehicle control device to perform the transition from the autonomous driving to the manual driving when the alertness level is equal to or higher than the first alertness level threshold value thereof, and
	wherein the seat body is provided with a seat cushion that supports the driver's buttocks and thighs and a seatback that supports the driver's back, the alertness level sensor comprises a respiration sensor to detect a movement of the driver's chest from changes in the electrostatic capacitance of a pair sheet electrodes placed on the front surface of the seatback, and the seat control unit detects the alertness level of the driver according to the movement of the driver’s chest detected by the respiration sensor
	

13.	(Currently Amended) The vehicle seat according to claim 1, wherein the alertness level sensor comprises the respiration sensor configured to detect a pressure applied by a part of the driver corresponding to the driver's lung, and the seat control unit detects the alertness level of the driver according to the movement of the driver’s chest and the pressure detected by the respiration sensor.


15.	(Currently Amended) The vehicle seat according to claims 1, wherein further includes a brainwave sensor, the brainwave sensor includes a magnetic sensor provided on a part of the headrest opposing the driver's head to detect a magnetic signal associated with the activity of the driver's brain cells, and obtain the driver's brainwave, and the seat control unit detects the alertness level of the driver according to the movement of the driver’s chest and the driver's brainwave obtained by the brainwave sensor.

20.	(Canceled) 

21.	(Canceled) 

22.	(Currently Amended) A vehicle seat configured to be mounted on a vehicle provided with a vehicle control device that can be selectively switched from autonomous driving to manual driving, comprising:
	a seat body configured to support a driver,
	a seat control unit configured to communicate with the vehicle control device;
	an alertness level sensor provided on the seat body for detecting an alertness level of the driver, and

	wherein the seat control unit is configured to detect the alertness level of the driver according to a signal from the alertness level sensor upon receiving a start signal that is produced by the vehicle control device when a transition from the autonomous driving to the manual driving is to be initiated, to activate the rousing unit when the alertness level is lower than a first alertness level threshold value, and to permit the vehicle control device to perform the transition from the autonomous driving to the manual driving when the alertness level is equal to or higher than the first alertness level threshold value thereof,
	wherein the drive unit is provided between the seat body and the vehicle body, and by receiving a signal from the seat control unit, rotates the seat body with respect to the vehicle body thereof,
	wherein the seat body at the autonomous driving position can be at a rotated position which allows the occupants to face each other thereof,
	wherein the seat body at the manual driving position is relative to the vehicle body to face forward thereof, 
	wherein the rousing unit causes the drive unit to rotate the seat body via the seat control unit for providing a stimulus for urging the driver when the seat body at the autonomous driving position is at the rotated position thereof, and
	wherein the seat body is provided with a seat cushion that supports the driver's buttocks and thighs and a seatback that supports the driver's back, the alertness level sensor comprises a respiration sensor to detect a movement of the driver's chest from changes in the electrostatic capacitance of a pair sheet electrodes placed on a front surface of the seatback, and the seat control unit detects the alertness level of the driver according to the movement of the driver’s chest detected by the respiration sensor.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“seat control unit configured to – corresponding to element 10 in Fig. 1” in claims 1, 16-18 and 22,
“a light source configured to - corresponding to element 31 in Fig. 1” in claim 19,
“a vibration source configured to - corresponding to element 32 in Fig. 1” in claim 19,
“a sound source configured to - corresponding to element 13 in Fig. 1” in claim 19,
“a heat source configured to - corresponding to element 34 in Fig. 1” in claim 19,
 “an electrical stimulus generating source configured to – corresponding to element 35 in Fig. 1” in claim 19,
“rousing unit for - corresponding to element 9 in Fig. 1” in claim 1 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689